Citation Nr: 0416747	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002) for seizure disorder with 
neuropathy as a result of Department of Veterans Affairs (VA) 
surgery and treatment in December 1997.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran had honorable active service from January 1952 to 
January 1956 and from March 1956 to March 1962.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal arose from an October 2001 VA Regional Office (RO) 
rating decision.  The veteran filed his claim for 
compensation benefits under 38 U.S.C.A. § 1151 in April 2000.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration(VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue on appeal remains unresolved, 
clinically.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).

In April 2003, the veteran attended a hearing before a 
hearing officer at the RO.  The hearing transcript is on 
file.  He noted that prior to brain surgery in December 1997, 
he was assured by VA neurologists that any complications from 
surgery would be successfully controlled by medications.  He 
noted that following the brain surgery, he developed a 
seizure disorder, not controlled by medication.  He reported 
undergoing treatment on a regular basis by Dr. P., a 
neurologist, in Amarillo, Texas for the past two years.  

The Board notes that the veteran's claim for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. 1151 was 
filed after October 1, 1997.  All claims for benefits under 
38 U.S.C.A. 1151, which govern benefits for persons disabled 
by treatment or vocational rehabilitation, filed after 
October 1, 1997, must be adjudicated under the new provisions 
of section 1151. VAOPGCPREC 40-97.  The United States Court 
of Appeals for Veterans Claims (CAVC) holding in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) is not for application.

In pertinent part, 1151 is amended as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was as follows:

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

A historical review of the pertinent record shows that a VA 
January 1997 brain Magnetic Resonance Imaging (MRI) report 
revealed a 2 centimeter in diameter, lobular, mass-like 
lesion in the right posterior parietal region with very 
slight pressure effect on the roof of the right occipital 
horn.  Differential diagnoses included cavernous hemangioma 
or some other type of vascular lesion and much less likely 
glioma or metastatic process.  .

In December 1997, the veteran underwent an elective cranial 
resection of a right occipital cavernous angioma malformation 
at Audie L. Murphy VA Medical Center (MC).  He was noted to 
have one episode of tonic-clonic seizures.  Dilantin therapy 
was initiated.  Following hospital discharge, he was to have 
followup treatment through the neurosurgery clinic.  
Subsequently dated VA treatment records refer to seizure 
disorder secondary to brain stem surgery in 1997.

In the present case, the Board notes that the unresolved 
medical question for determination is whether or not the 
veteran's seizures or any other identifiable residual 
disability including claimed neuropathy, is/are the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
Therefore, it would be helpful to afford the veteran a 
special VA neurosurgery examination with opinion in 
connection with the current issue on appeal.  The veteran 
should be provided notice of 38 C.F.R. § 3. 655 regarding 
failure to report for a VA examination in connection with his 
claim.  Also, notice of the scheduled examination should be 
placed in the record. 

The CAVC has held that the duty to assist the appellant in 
obtaining and developing available facts and evidence to 
support the claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The VBA AMC should also obtain any outstanding treatment 
records including from his neurologist in Amarillo, Texas.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for residuals of cranial 
resection of right occipital cavernous 
angiomal malformation including seizures 
and neuropathy from December 1997 to the 
present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  Special 
emphasis should be placed on obtaining 
all of the veteran's regular treatment 
record from Dr. P., a neurologist, in 
Amarillo, Texas.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106- 
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 
5103A(b)(2)).

4.  The VBA AMC should arrange for a VA 
examination of the veteran by a 
specialist in neurosurgery or other 
appropriate specialist, including on a 
fee basis, if necessary in order to 
determine the current nature, extent of 
severity and etiology of any underlying 
identifiable residuals of a cranial 
resection of a right occipital cavernous 
angiomal malformation including seizures 
and claimed neuropathy.  Any further 
indicated special studies should be 
undertaken.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist  prior 
and pursuant to conduction and completion 
of the examination and the examiner must 
annotate the examination report in this 
regard.

The medical specialist should conduct any 
additional development necessary to 
answer the questions posed below, 
including physical evaluation or 
additional diagnostic testing.

Following a review of the record and 
examination findings, it is requested 
that the medical specialist identify all 
chronic underlying residuals of a cranial 
resection of a right occipital cavernous 
angiomal malformation including seizures 
and claimed neuropathy.

The medical specialist should render an 
opinion concerning the following:

Whether or not any identified chronic 
underlying residuals of a cranial 
resection of a right occipital cavernous 
angiomal malformation, including seizures 
and claimed neuropathy is/are the result 
of carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
VA in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or an event not reasonably 
foreseeable? Any opinion expressed by the 
medical specialist must be accompanied by 
a complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that the above 
requested development has been completed 
in compliance with the directives of this 
remand and if not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. 
West , 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above to include consideration 
of 38 C.F.R. § 3.328 (2003), the VBA AMC 
should readjudicate the veteran's claim 
for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2002) for 
seizure disorder with neuropathy as a 
result of VA surgery and treatment in 
December 1997

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2003).  



		
	WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





